DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/223,812 filed on December 18, 2018.  Claims 1 to 20 are currently pending with the application.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 20, 2019 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 to 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cors et al. (U.S. Publication No. 2019/0258551) hereinafter Cors.
	As to claim 1:
	Cors discloses:
	A method for cloud-based disaster recovery, the method comprising: 
configuring, at a cloud-based computing platform, workloads including servers used by a client machine, the workloads configured based on user information provided at the client machine [Paragraph 0004 teaches establishing an Infrastructure as a Service system in a cloud that includes a plurality of virtual machines, allocated to one or more of a plurality of data stores, based on one or more user inputs; Paragraph 0040 teaches user input a virtual machine request including a data store allocation type configuration and disaster recovery sequence parameters, therefore, a workload configured based on user input parameters, including servers; Paragraph 0053 teaches user selectable virtual machine data store allocation configurations and prioritization]; 
merging the workloads for creating a declaration comprising generated steps to which the servers are added [Paragraph 0042 teaches receiving the disaster recovery sequence parameters, and saves the parameters, and creates the related recovery plan including the virtual machines as part of the recovery plan, where the storage corresponding to the virtual machine is assigned or related to them, in other words, combining the parameters and sequence indicators to create a declaration or recovery plan with the recovery plan steps, and the servers; Paragraph 0053 teaches creating a disaster recovery plan based on the prioritized data store allocation configurations; Paragraph 0054 teaches creating a recovery sequence including recovery plan X, where the virtual machine is a database server, and recovery plan Y where the virtual machine is an application server, therefore, generating steps including the added servers]; and 
restoring the servers for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers [Paragraph 0006 teaches recovering the plurality of virtual machines in the cloud in an order determined based on the plan; Paragraph 0043 teaches during disaster recovery, instructing to recover the virtual machines (data stores) according to the disaster recovery plan; Paragraph 0061 teaches when a disaster occurs, disaster recovery orchestration instructs the system recovery manager to recover the virtual machines according to the recovery plan, therefore, failure indication has been received, which has triggered the disaster recovery orchestration].

	As to claim 2:
Cors discloses:
merging the workloads for creating the declaration comprises calculating requirements for the servers included the workloads and adding the calculated requirements to a step of the generated steps of the declaration [Paragraph 0042 taches determining requirements upon receiving the disaster recovery sequence parameters, and creating storage on the fly to support required data stores, or assigning virtual machines to existing data stores, which will be saved in the recovery plan, including the virtual machines associated with their corresponding storage, therefore, adding the identified requirements to the steps in the disaster recovery plan].

As to claim 3:
Cors discloses:
the calculated requirements comprise network requirements [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements].


Cors discloses:
the network requirements include one of a finance network, a web network, and a database network that is required for restoring the servers [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements; Paragraph 0049 teaches supporting timing issues, such as enabling a database before a web server, therefore, network requirements including database networks, and web networks, and inter-dependency requirements between the servers].

As to claim 5:
Cors discloses:
merging the workloads for creating the declaration comprises categorizing the servers included in the workloads into remaining steps of the generated steps of the declaration [Paragraph 0049 teaches classifying the servers, as for example, selecting a first class for a database, and a second class for a web server, which will only starts to be recovered a certain time period after the first class ends, therefore, including the servers into the sequenced steps based on the class to which they are assigned to; Paragraph 0061 teaches servers are classified as either priority 1 or priority 2].

As to claim 6:
Cors discloses:
categorizing the servers comprises resolving a conflict present when two of the workloads include the same server, and further comprising determining a step of the generated steps of the declaration to which the same server is added based on one of a priority of each of the two workloads and a user input [Paragraph 0060 teaches Fig. 6 depicts execution of a shared priority tiered recovery plan based on shared database allocation configuration; Paragraph 0061 teaches virtual machines allocated to share data stores, where the recovery is performed based on the disaster recovery plan, and based on the priorities associated with the servers; Paragraph 0063 teaches virtual machines allocated to share data stores, which are classified according to application data recovery groups, and where the recovery will be performed in an order specified in the application data recovery group, therefore, based on the priority assigned].

As to claim 7:
Cors discloses:
when determining the step of the declaration to which the same server is added is based on the user input, further comprising receiving the user input for selecting the step of the declaration [Paragraph 0064 teaches user can define a recovery class, IaaS priority selections, and sequencing parameters, therefore, comprising user input for selecting the priority and sequence; Paragraph 0068 teaches user can specify a tier (recovery), where the desired tier will be assigned to the recovery plan].

As to claim 8:
Cors discloses:
restoring the servers comprises using corresponding backups, which are stored at the cloud-based computing platform, for the servers [Paragraph 0004 teaches virtual machines are recovered in the cloud in an order determined, based on the priorities and the data stores to which each of the virtual machines are allocated; Paragraph 0075 teaches disaster recovery allocated storage (global mirrored storage), therefore, corresponding backups].

	Cors discloses:
	A nontransitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method for cloud-based disaster recovery, the method comprising:
configuring, at a cloud-based computing platform, workloads including servers used by a client machine, the workloads configured based on user information provided at the client machine [Paragraph 0004 teaches establishing an Infrastructure as a Service system in a cloud that includes a plurality of virtual machines, allocated to one or more of a plurality of data stores, based on one or more user inputs; Paragraph 0040 teaches user input a virtual machine request including a data store allocation type configuration and disaster recovery sequence parameters, therefore, a workload configured based on user input parameters, including servers; Paragraph 0053 teaches user selectable virtual machine data store allocation configurations and prioritization]; 
merging the workloads for creating a declaration comprising generated steps to which the servers are added [Paragraph 0042 teaches receiving the disaster recovery sequence parameters, and saves the parameters, and creates the related recovery plan including the virtual machines as part of the recovery plan, where the storage corresponding to the virtual machine is assigned or related to them, in other words, combining the parameters and sequence indicators to create a declaration or recovery plan with the recovery plan steps, and the servers; Paragraph 0053 teaches creating a disaster recovery plan based on the prioritized data store allocation configurations; Paragraph 0054 teaches creating a recovery sequence including recovery plan X, where the virtual machine is a database server, and recovery plan Y where the virtual machine is an application server, therefore, generating steps including the added servers]; and 
restoring the servers for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers [Paragraph 0006 teaches recovering the plurality of virtual machines in the cloud in an order determined based on the plan; Paragraph 0043 teaches during disaster recovery, instructing to recover the virtual machines (data stores) according to the disaster recovery plan; Paragraph 0061 teaches when a disaster occurs, disaster recovery orchestration instructs the system recovery manager to recover the virtual machines according to the recovery plan, therefore, failure indication has been received, which has triggered the disaster recovery orchestration].

	As to claim 10:
Cors discloses:
merging the workloads for creating the declaration comprises calculating requirements for the servers included the workloads and adding the calculated requirements to a step of the generated steps of the declaration [Paragraph 0042 taches determining requirements upon receiving the disaster recovery sequence parameters, and creating storage on the fly to support required data stores, or assigning virtual machines to existing data stores, which will be saved in the recovery plan, including the virtual machines associated with their corresponding storage, therefore, adding the identified requirements to the steps in the disaster recovery plan].

As to claim 11:
Cors discloses:
the calculated requirements comprise network requirements [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements].


Cors discloses:
the network requirements include one of a finance network, a web network, and a database network that is required for restoring the servers [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements; Paragraph 0049 teaches supporting timing issues, such as enabling a database before a web server, therefore, network requirements including database networks, and web networks, and inter-dependency requirements between the servers].

As to claim 13:
Cors discloses:
merging the workloads for creating the declaration comprises categorizing the servers included in the workloads into remaining steps of the generated steps of the declaration [Paragraph 0049 teaches classifying the servers, as for example, selecting a first class for a database, and a second class for a web server, which will only starts to be recovered a certain time period after the first class ends, therefore, including the servers into the sequenced steps based on the class to which they are assigned to; Paragraph 0061 teaches servers are classified as either priority 1 or priority 2].

As to claim 14:
Cors discloses:
categorizing the servers comprises resolving a conflict present when two of the workloads include the same server, and further comprising determining a step of the generated steps of the declaration to which the same server is added based on one of a priority of each of the two workloads and a user input [Paragraph 0060 teaches Fig. 6 depicts execution of a shared priority tiered recovery plan based on shared database allocation configuration; Paragraph 0061 teaches virtual machines allocated to share data stores, where the recovery is performed based on the disaster recovery plan, and based on the priorities associated with the servers; Paragraph 0063 teaches virtual machines allocated to share data stores, which are classified according to application data recovery groups, and where the recovery will be performed in an order specified in the application data recovery group, therefore, based on the priority assigned].

As to claim 15:
Cors discloses:
when determining the step of the declaration to which the same server is added is based on the user input, further comprising receiving the user input for selecting the step of the declaration [Paragraph 0064 teaches user can define a recovery class, IaaS priority selections, and sequencing parameters, therefore, comprising user input for selecting the priority and sequence; Paragraph 0068 teaches user can specify a tier (recovery), where the desired tier will be assigned to the recovery plan].

As to claim 16:
Cors discloses:
restoring the servers comprises using corresponding backups, which are stored at the cloud-based computing platform, for the servers [Paragraph 0004 teaches virtual machines are recovered in the cloud in an order determined, based on the priorities and the data stores to which each of the virtual machines are allocated; Paragraph 0075 teaches disaster recovery allocated storage (global mirrored storage), therefore, corresponding backups].

	Cors discloses:
	A cloud-based server of a cloud-based computing platform comprising: a processor; and a memory coupled to the processor and having stored thereon instructions that when executed by the processor configure the cloud-based server to: 
configure, at a cloud-based computing platform, workloads including servers used by a client machine, the workloads configured based on user information provided at the client machine [Paragraph 0004 teaches establishing an Infrastructure as a Service system in a cloud that includes a plurality of virtual machines, allocated to one or more of a plurality of data stores, based on one or more user inputs; Paragraph 0040 teaches user input a virtual machine request including a data store allocation type configuration and disaster recovery sequence parameters, therefore, a workload configured based on user input parameters, including servers; Paragraph 0053 teaches user selectable virtual machine data store allocation configurations and prioritization]; 
merge the workloads for creating a declaration comprising generated steps to which the servers are added [Paragraph 0042 teaches receiving the disaster recovery sequence parameters, and saves the parameters, and creates the related recovery plan including the virtual machines as part of the recovery plan, where the storage corresponding to the virtual machine is assigned or related to them, in other words, combining the parameters and sequence indicators to create a declaration or recovery plan with the recovery plan steps, and the servers; Paragraph 0053 teaches creating a disaster recovery plan based on the prioritized data store allocation configurations; Paragraph 0054 teaches creating a recovery sequence including recovery plan X, where the virtual machine is a database server, and recovery plan Y where the virtual machine is an application server, therefore, generating steps including the added servers]; and 
restore the servers for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers [Paragraph 0006 teaches recovering the plurality of virtual machines in the cloud in an order determined based on the plan; Paragraph 0043 teaches during disaster recovery, instructing to recover the virtual machines (data stores) according to the disaster recovery plan; Paragraph 0061 teaches when a disaster occurs, disaster recovery orchestration instructs the system recovery manager to recover the virtual machines according to the recovery plan, therefore, failure indication has been received, which has triggered the disaster recovery orchestration].

	As to claim 18:
Cors discloses:
calculates requirements for the servers included the workloads and adds the calculated requirements to a step of the generated steps of the declaration [Paragraph 0042 taches determining requirements upon receiving the disaster recovery sequence parameters, and creating storage on the fly to support required data stores, or assigning virtual machines to existing data stores, which will be saved in the recovery plan, including the virtual machines associated with their corresponding storage, therefore, adding the identified requirements to the steps in the disaster recovery plan].

As to claim 19:
Cors discloses:
the calculated requirements comprise network requirements [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements].


Cors discloses:
the network requirements include one of a finance network, a web network, and a database network that is required for restoring the servers [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements; Paragraph 0049 teaches supporting timing issues, such as enabling a database before a web server, therefore, network requirements including database networks, and web networks, and inter-dependency requirements between the servers],
wherein when the cloud-based server merges the workloads for creating the declaration, the cloud-based server categorizes the servers included in the workloads into remaining steps of the generated steps of the declaration [Paragraph 0049 teaches classifying the servers, as for example, selecting a first class for a database, and a second class for a web server, which will only starts to be recovered a certain time period after the first class ends, therefore, including the servers into the sequenced steps based on the class to which they are assigned to; Paragraph 0061 teaches servers are classified as either priority 1 or priority 2], resolves a conflict present when two of the workloads include the same server, determines a step of the generated steps of the declaration to which the same server is added based on one of a priority of each of the two workloads and a user input [Paragraph 0060 teaches Fig. 6 depicts execution of a shared priority tiered recovery plan based on shared database allocation configuration; Paragraph 0061 teaches virtual machines allocated to share data stores, where the recovery is performed based on the disaster recovery plan, and based on the priorities associated with the servers; Paragraph 0063 teaches virtual machines allocated to share data stores, which are classified according to application data recovery groups, and where the recovery will be performed in an order specified in the application data recovery group, therefore, based on the priority assigned], and when determining the step of the declaration to which the same server is added is based on the user input, further comprising receiving the user input for selecting the step of the declaration [Paragraph 0064 teaches user can define a recovery class, IaaS priority selections, and sequencing parameters, therefore, comprising user input for selecting the priority and sequence; Paragraph 0068 teaches user can specify a tier (recovery), where the desired tier will be assigned to the recovery plan], and
wherein restoring the servers comprises using corresponding backups, which are stored at the cloud-based computing platform, for the servers [Paragraph 0004 teaches virtual machines are recovered in the cloud in an order determined, based on the priorities and the data stores to which each of the virtual machines are allocated; Paragraph 0075 teaches disaster recovery allocated storage (global mirrored storage), therefore, corresponding backups].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169